      Case 4:17-cv-00417-SMR-HCA Document 394 Filed 05/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                    (Central Division)


 GRX through next friend H.R.X,                    CASE NO. 4:17-cv-00417-SMR-HCA
 J.S.X through next friend D.S.X.,
 C.P.X. through next friend S.P.X, et al.

        Plaintiffs,
                                                   MOTION TO FILE DOCUMENTS
 v.                                                UNDER SEAL

 JERRY FOXHOVEN, in his official capacity
 et al.

        Defendants.


       COMES NOW, C.P.X., by and through his guardian and conservator and undersigned

counsel and for this motion states as follows:

       1.      Undersigned counsel has recently appeared in this matter for the purpose of filing

a Motion to Amend Protective Order and Order RE: Pseudonyms so that the identity of C.P.X.

may be disclosed in other litigation and so discovery documents from this case may be similarly

disclosed.

       2.      While undersigned counsel requests the ability to obtain confidential discovery

materials relating to C.P.X. from this case and to subsequently discuss his true identity in another

piece of litigation, undersigned counsel feels it necessary to continue to maintain the anonymity

of C.P.X. in this current docket and therefore requests to file the aforementioned motions under

seal in this case, as such motions contain possibly identifying information.




                                            Page 1 of 2
     Case 4:17-cv-00417-SMR-HCA Document 394 Filed 05/06/21 Page 2 of 2




                                                  BALL, KIRK & HOLM, P.C.

                                                  By: _/s/Eashaan Vajpeyi_________
                                                         H. Daniel Holm, Jr., #AT0003607
                                                         Eashaan Vajpeyi, #AT0011094
                                                         3324 Kimball Avenue
                                                         P.O. Box 2696
                                                         Waterloo, Iowa 50704-2696
                                                         Phone: (319) 234-2638
                                                         Fax: (319) 234-2237
                                                         Email: Bkh@ballkirkholm.com
                                                                Evajpeyi@ballkirkholm.com


I, Theresa L. Mahoney, certify that this document was filed via CM/ECF on May 6, 2021.

/s/ Theresa L. Mahoney

Service to:

Nathan Kirstein                                   Gretchen Witte Kraemer
Disability Rights Iowa                            Assistant Attorney General
400 East Court Ave, Ste 300                       Hoover State Office Bldg., 2nd Floor
Des Moines, IA 50309                              Des Moines, IA 50319
                                                  ATTORNEYS FOR DEFENDANTS
Harry Frischer
Children’s Rights, Inc.
88 Pine St., Ste. 800
New York, NY 10005

Timothy Farrell
Ropes & Gray, LLP
191 North Wacker Dr., 32nd Floor
Chicago, IL 60606
ATTORNEYS FOR PLAINTIFFS




                                         Page 2 of 2
